PATTERSON, Judge.
The trial court imposed a sentence which exceeds the permissible range of the sentencing guidelines, without giving written reasons for the departure. We reverse and remand for resentencing. At the time of sentencing, the trial court did not know that the sentence imposed was a departure sentence. Accordingly, on remand the court may again depart from the guidelines if valid written reasons for departure are given. See State v. Vanhorn, 561 So.2d 584 (Fla.1990).
SCHOONOVER, C.J., and LEHAN, J., concur.